DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenkiel et al (PGPUB 2015/0339104), and further in view of Bergen (PGPUB 2018/0300227).

Regarding Claims 1 and 11:
Frenkiel teaches a method and an apparatus, comprising: 
at least one processor (paragraph 9); and 
a memory having computer readable instructions stored thereon that, when executed by the at least one processor, cause the apparatus to (paragraph 10): 
process computer readable code input into a user interface field and simultaneously viewable by way of a user interface including the user interface field (paragraph 22, integrated development environment (IDE) including an editor for editing documents such as source code files stored in source code repository; IDE invokes and inter-operates with source code analyzer; paragraph 21, source code analyzer analyzes source code modules stored in source code repository and communicates information with user via user interface), to determine whether the computer readable code is in compliance with one or more guidelines, the one or more guidelines comprising (paragraph 23, source code configuration rules repository comprising one or more rules and related programming design objectives; paragraph 26-27, user inter-operates with IDE via user interface; as user continues to use source code editor to create source code, source code analyzer analyzes portion of source code created by user; source code analyzer outputs one or more messages in response to determining that a selected at least a portion of the source code fails to conform to one or more constraints of the rule and related programming design objective indicated by the tag, the determining being based at least on the tag and the analyzing of the at least a portion of the source code): 
at least one rule (paragraph 23-24, rules and related programming design objectives stored in source code configuration rules repository); and 
one or more of: 
a hint to correct the computer readable code based on a determination that the computer readable code is non-compliant with the at least one rule (paragraph 27, source code analyzer outputs one or more messages in response to determining that a selected at least a portion of the source code fails to conform to one or more constraints of the rule and related programming design objective indicated by the tag, the determining being based at least on the tag and the analyzing of the at least a portion of the source code; the source code analyzer based on the source code configuration rule (programming design objective) for parallelizing the source code architecture, provides several proposals, such as via a pop-up dialog box on the display (user output interface), for the user to consider in creating the remainder of the graph clause; these proposals can comprise hints and quick fix proposals for fixing the selected at least a portion of the source code at the graph clause); 
one or more compliance levels based on at least one of a degree of non-compliance with the at least one rule or an amount of risk associated with the determination that the computer readable code is non-compliant with the at least one rule (paragraph 32, pop-up dialog box appears that describes in more detail the warning (e.g., provides hints and/or quick fix proposals); in this case, the FileSource operator cannot be auto-parallelized as shown; the source code analyzer outputs one or more messages, such as examples shown in FIGS. 7 and 8, in response to determining that a selected at least a portion of the source code fails to conform to one or more constraints of the rule and related programming design objective indicated by the tag, the determining being based at least on the tag and the analyzing of the at least a portion of the source code; pop-up dialog box therefore indicates one or more compliance levels, i.e. “compliant” vs. “non-compliant”, based on degree of non-compliance, e.g. “non-compliant”); 
a category of the at least one rule; 
a remediation to correct the computer readable code based on the determination that the computer readable code is non-compliant with the at least one rule (paragraph 32, as shown in FIG. 7, when the user moves the cursor to fly (hover) over the warning marker and quick fix icon, a pop-up dialog box appears that describes in more detail the warning (e.g., provides hints and/or quick fix proposals)); or 
a message indicative of a training sequence associated with the at least one rule; 
cause the at least one of the hint, the one or more compliance levels, the remediation or the message to be displayed by way of the user interface based on a determination that the computer readable code is non-compliant with the at least one rule (paragraph 27, 32, hint/quick fix proposal displayed in pop-up dialog box in source code editor in color based on compliance level; pop-up dialog box details warning regarding non-compliance); 
process one or more changes made to the computer readable code input into the user interface field in response to the displaying of the least one of the hint, the one or more compliance levels, the remediation or the message to determine whether the one or more changes cause the computer readable code to be in compliance with the at least one rule (paragraph 32-34, while hovering cursor over warning marker, user selects hint and quick fix pop-up menu to select quick fix; quick fix is applied (e.g. tag inserted by source code annotator at selected location in the source code) to disable auto-parallelization for the operator; paragraph 49-51, Fig. 25, source code update is iterative process; developer edits source code, analyzer parses source file to extract objectives and enable rules, the IDE invokes compiler, and the analyzer parses the compiler messages to display quick-fix proposals for problems related to violations of constraints or objectives, which loops back to the developer editing the source code if further updates are required); and 
cause a compliance status to be displayed by way of the user interface indicating whether the one or more changes made to the computer readable code input into the user interface field cause the computer readable code to be in compliance with the at least one rule (paragraph 49-51, Fig. 25, iterative process of updating code, analyzing the code for problems related to violations of constraints or objectives, displaying warnings and quick-fix proposals for the problems, causing developer to further updat the code, etc.; therefore, if the analyzer displays warnings and hints, and the developer updates the code, the compliance status will be displayed on subsequently being processed by source code analyzer; if the changes/updates fail to bring the code into compliance, the warnings/quick-fix proposals will be displayed again).
Frenkiel does not explicitly teach extracting at least one portion of the non-compliant computer readable code from the computer readable code and replacing the at least one portion of the non-compliant computer readable code with a placeholder in the computer readable code; and
wherein the one or more changes made to the computer readable code input into the user interface field comprise replacing the placeholder with corrected computer readable code that is in compliance with the at least one rule.
However, Bergen teaches the concept of extracting at least one portion of non-compliant computer readable code from computer readable code and replacing the at least one portion of the non-compliant computer readable code with a placeholder in the computer readable code (abstract, computer-implemented method of detecting a likely software malfunction; paragraph 38, Fig. 8, detecting an error in software code and suggesting a correction; software classifier can analyze a proposed code change prior to submission to the version control system to determine if there is a possible error and warn the user before submission; additionally, the software classifier, in this example, is trained not only to identify possible errors, but also to identify typical fixes for common errors; paragraph 41, if it is determined that the suspicious code does indeed contain an error (yes at operation 810), the suggested correction can be evaluated for use or the suspicious code can be reworked (operation 812); the suggested correction or reworked code can be incorporated into the proposed code changes (i.e. “replaced with a placeholder”) and resubmitted to the software classifier (operation 804)); and
wherein one or more changes made to the computer readable code input into the user interface field comprise replacing the placeholder with corrected computer readable code that is in compliance with the at least one rule (paragraph 41, iterative process; suggested correction or reworked code incorporated into proposed code changes (i.e. “replaced with a placeholder”); paragraph 39, programmer submits proposed code changes to software classifier to determine if suspicious code exists in the proposed code changes (including placeholder code); paragraph 40-41, if software classifier identifies suspicious code, code is submitted to entity to determine if code contains erroneous code; if so, suggested correction is evaluated or code reworked and incorporated into proposed code changes (i.e. “replacing the placeholder with corrected computer readable code”); paragraph 40, if it is determined that resubmitted code does not contain an error, code is submitted to version control system).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the iterative code evaluation teachings of Bergen with the apparatus for determining computer readable code compliance teachings of Frenkiel, in order to improve error correction and code compliance in a development environment by evaluating code change proposals for errors, correcting the errors, and evaluating the correction for compliance, thereby improving system security and reliability by ensuring that the corrections themselves do not contain non-compliant code.

Regarding Claims 2 and 12:
Frenkiel in view of Bergen teaches the method of claim 1 and the apparatus of claim 11.  In addition, Frenkiel teaches wherein the compliance status is displayed based on the one or more changes made to the computer readable code such that the compliance status is simultaneously viewable with the computer readable code as the one or more changes are being made (paragraph 32-34, hint/warning/quick-fix dialog shown as pop-up over source code editor, i.e. simultaneously viewable as changes are being made; pop-up dialog selection implements further changes, and is therefore simultaneously viewable with computer readable code).

Regarding Claims 19-20:
Claims 19-20 are the non-transitory computer readable medium claims corresponding to claims 11-12, and are therefore rejected for corresponding reasons.

Claims 3-4, 6-8, 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenkiel in view of Bergen, and further in view of Pragya (PGPUB 2021/0182083).

Regarding Claims 3 and 13:
Frenkiel in view of Bergen teaches the method of claim 2 and the apparatus of claim 12.
Neither Frenkiel nor Bergen explicitly teaches wherein the method and the apparatus are further caused to: 
cause the compliance status to change from a non-compliant indicator to a compliant indicator as the one or more changes to the computer readable code are made in real-time.
However, Pragya teaches the concept of causing a compliance status to change from a non-compliant indicator to a compliant indicator as one or more changes to computer readable code are made in real-time (paragraph 24, integrated code inspection framework adds functionality for status attribute attached to or associated with particular code object; status shows integrated code inspection framework execution or run status, e.g. “Compliant, Non-Compliant”; paragraph 104, code inspection responsive to change in program code in development object; editing program code triggers code inspection functionality against edited program code; this can be seen as being responsive to “changes to code made in real-time”).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the real-time compliance indicator change teachings of Pragya with the apparatus for determining computer readable code compliance teachings of Frenkiel in view of Bergen, in order to improve efficiency by providing a developer with real-time compliance check results, allowing rapid determination of the effectiveness of coded solutions to software compliance issues without requiring the expenditure of manual effort on behalf of the developer.

Regarding Claims 4 and 14:
Frenkiel in view of Bergen and Pragya teaches the method of claim 3 and the apparatus of claim 13.  In addition, Pragya teaches wherein the compliant indicator is based on a degree of compliance with the at least one rule (paragraph 76, the check variant (or variants) can be executed against the development object; executing the check variant against the development object includes applying one or more check rules identified by the check variant against the program code of the development object; the check rules can be applied against the program code by testing portions of the program code against the check rules; a line or segment of code can be compared against a check rule(s) to determine if the rule is triggered; when a check rule is triggered, that indicates the program code (e.g. line of code or code segment) has an error or possible error and warrants changes or further review; the program code can be traversed by line or code segment, with each portion being tested against the check rules of the check variant (or variants); paragraph 81, if an error is detected in the program code, the development object’s status is updated to indicate non-compliance; paragraph 24, integrated code inspection framework adds functionality for status attribute attached to or associated with particular code object; status shows integrated code inspection framework execution or run status, e.g. “Compliant, Non-Compliant”) and the compliant indicator is at least one of one or more partially compliant level indicators or a fully compliant indicator (paragraph 24, status shows integrated code inspection framework execution or run status, e.g. “Compliant”, i.e. fully compliant), the one or more partially compliant level indicators being indicative of a first degree of compliance between non-compliant and fully compliant with the at least one rule, or a second degree of compliance between the first degree of compliance and fully compliant with the at least one rule.
The rationale to combine Frenkiel and Pragya is the same as provided for claim 13 due to the overlapping subject matter between claims 13 and 14.

Regarding Claim 6:
Frenkiel in view of Bergen and Pragya teaches the method of claim 3.  In addition, Frenkiel teaches wherein the compliance status is a text message (paragraph 46, Fig. 22, compliance warning displayed as text pop-up dialog).

Regarding Claim 7:
Frenkiel in view of Bergen and Pragya teaches the method of claim 3.  In addition, Pragya teaches wherein the compliance status is a color-coded highlighting of at least the one or more changes made to the computer readable code, wherein the non-compliant indicator is a first color and the compliant indicator is a second color different from the first color (paragraph 92, displayed code can be highlighted or otherwise altered to indicate the portions of code attributable to a particular error or warning (e.g. that was triggered by a check rule); for example, the code portion can be underlined (as shown) to indicate that code portion triggered a check rule; such code could, alternatively or additionally, be highlighted with color around the text, the text color could be changed, and so on; the nature of the highlight can indicate the categorization or type of check rule triggered; errors can display red while warnings can display yellow, and informational items can display green; therefore, as non-compliant code is indicated in different colors to distinguish from compliant code, the compliant code is indicated in the default color which is different from the non-compliant code).
The rationale to combine Frenkiel and Pragya is the same as provided for claim 3 due to the overlapping subject matter between claims 3 and 7.

Regarding Claims 8 and 16:
Frenkiel in view of Bergen teaches the method of claim 1 and the apparatus of claim 11.
Neither Frenkiel nor Bergen explicitly teaches wherein the method and the apparatus is further caused to: 
cause the non-compliant computer readable code to be displayed differently compared to a portion of the computer readable code that is compliant with the at least one rule.
However, Pragya teaches the concept of causing non-compliant computer readable code to be displayed differently compared to a portion of computer readable code that is compliant with at least one rule (paragraph 92, displayed code can be highlighted or otherwise altered to indicate the portions of code attributable to a particular error or warning (e.g. that was triggered by a check rule); for example, the code portion can be underlined (as shown) to indicate that code portion triggered a check rule; such code could, alternatively or additionally, be highlighted with color around the text, the text color could be changed, and so on; the nature of the highlight can indicate the categorization or type of check rule triggered; errors can display red while warnings can display yellow, and informational items can display green; therefore, as non-compliant code is indicated in different colors to distinguish from compliant code, the compliant code is indicated in the default color which is different from the non-compliant code).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the color-coded issue notification teachings of Pragya with the apparatus for determining computer readable code compliance teachings of Frenkiel in view of Bergen, in order to improve efficiency by providing well-known methods of indicating problematic or important information in the art, such as color-coding or highlighting text to allow a reader to determine at a glance which information required attention, such as source code presented in a user interface which caused compliance issues, without requiring manual user intervention.

Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenkiel in view of Bergen and Pragya, and further in view of Mcallister et al (PGPUB 2020/0082095).

Regarding Claims 5 and 15:
Frenkiel in view of Bergen and Pragya teaches method of claim 3 and the apparatus of claim 13.
Neither Frenkiel nor Bergen nor Pragya explicitly teaches wherein the non-compliant indicator and the compliant indicator display a quantified amount of risk associated with the determination that the computer readable code is non-compliant with the at least one rule.
However, Mcallister teaches the concept wherein a non-compliant indicator and a compliant indicator display a quantified amount of risk associated with a determination that computer readable code is non-compliant with at least one rule (abstract, obtaining a source code text document having commands that specify a container image with layers; for each command, determining whether the respective command corresponds to a layer of the container image subject to a security vulnerability; and causing a user interface to be displayed that presents commands in visual association with respective indications that respective commands are subject to the respective security vulnerabilities; paragraph 110, annotation includes information pertaining to several security vulnerabilities, examples including classifications, rankings, scores, or other metrics based on attributes of the vulnerabilities, such as classifying the line of code as unsecure based upon a number of security vulnerabilities having risk scores above some value exceeding an aggregate threshold or based on presence of a particular type of vulnerability; paragraph 94, annotations of some embodiments visually indicate the line of source code to which the annotated material pertain; the annotations are in the form of an overlaid region that overlays portions of the user interface of the IDE, in some cases including portions of the user interface displaying commands of the source code document).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the quantified risk indication teachings of Mcallister with the apparatus for determining computer readable code compliance teachings of Frenkiel in view of Bergen and Pragya, in order to provide a means for a developer to make the most productive use of a finite number of available development hours by indicating which sections of code present the most severe/high risk vulnerabilities and allowing the developer to focus efforts on these vulnerabilities in the code.

Claims 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenkiel in view of Bergen, and further in view of Li et al (PGPUB 2017/0331850).

Regarding Claims 9 and 17:
Frenkiel in view of Bergen teaches the method of claim 1 and the apparatus of claim 11.  In addition, Frenkiel teaches wherein the one or more guidelines further comprises the hint (e.g. paragraph 27), the remediation (e.g. paragraph 32), and at least one of the one or more compliance levels or the category of the at least one rule (e.g. paragraph 32), and the apparatus is further caused to: 
cause the hint, the remediation or the message to be displayed based on the compliance level or the category of the at least one rule (paragraph 32, pop-up dialog box appears that describes in more detail the warning (e.g. provides hints and/or quick fix proposals) in response to determining that selected at least a portion of the source code fails to conform to one or more constraints of the rule; therefore, hint/remediation are displayed based on compliance level, i.e. “non-compliant”).
Neither Frenkiel nor Bergen explicitly teaches wherein the one or more guidelines further comprise the message.
However, Li teaches the concept wherein one or more guidelines comprises a message indicative of a training sequence associated with at least one rule (paragraph 37, 39, 62, verification tool built into integrated development environment; techniques provided for integrating training and quality assessment; verification tool programmed to link identified problem to one or more targeted training modules; paragraph 56, discovery query may include one or more statements instructing the analysis engine 105 how to look for a portion of code that is relevant for a certain analysis (e.g., looking for security vulnerabilities in general, or one or more specific types of security vulnerabilities)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the training message teachings of Li with the apparatus for determining computer readable code compliance teachings of Frenkiel in view of Bergen, in order to improve overall quality of produced source code by determining whether targeted training was available regarding the subject matter of an identified coding problem, and presenting the user with information regarding the training to provide skill and knowledge development which allows the user to gain subject matter expertise to overcome the identified problem and prevent bad practices which could reproduce the problem in the future.

Claims 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenkiel in view of Bergen and Li, and further in view of Seshadri et al (PGPUB 2021/0081182).

Regarding Claims 10 and 18:
Frenkiel in view of Bergen and Li teaches method of claim 9 and the apparatus of claim 17.
Neither Frenkiel nor Bergen nor Li explicitly teaches wherein the method and the apparatus is further caused to: 
detect one or more of an amount of time taken to make the changes to the computer readable code to cause the computer readable code to be in compliance with the at least one rule, or a quantity of attempts to make the changes to the computer readable code to cause the computer readable code to be in compliance with the at least one rule; and 
cause the hint, the remediation or the message to be displayed based on the amount of time or the quantity of attempts.
However, Seshadri teaches the concept of detecting one or more of an amount of time taken to make changes to computer readable code to cause the computer readable code to be in compliance with at least one rule, or a quantity of attempts to make the changes to the computer readable code to cause the computer readable code to be in compliance with the at least one rule (abstract, method for identifying and recommending code snippets to be reused by a software developer; paragraph 56, analyzer 107 detects the features from the integrated development environment (IDE), which is a software application used by the software developer, such as on the software developer's computing device (e.g., computing device 101), that provides comprehensive facilities to computer programmers for software development; an IDE normally consists of at least a source code editor, build automation tools, and a debugger; by analyzing such features, such as the number of edits and duration spent on each file as well as the number of build-unit test-edit cycles performed for changes, analyzer 107 may determine if the user (e.g., software developer) of computing device 101 is experiencing source code development difficulties; if the number of build-unit test-edit cycles performed for changes exceeds a threshold number of times, then analyzer 107 may determine that the user is experiencing source code development difficulties in connection with the source code the user is currently creating); and 
cause a hint, remediation or message to be displayed based on the amount of time or the quantity of attempts (paragraph 71-72, analyzer 107 detected source code development difficulties, then, in step 303, analyzer 107 labels the source of the source code development difficulties (e.g., social media post) with a tag indicating a finding of a source code development difficulty to assist in identifying future source code development difficulties; a score (“struggle score”) may be associated with the tag, where the tag, struggle score and associated source code snippet (source code snippet the user is having difficulty in writing) are stored in a file; paragraph 97, analyzer 107 identifies the relevant source code snippets to address the software developer's struggles based on matching tags (tag of source code causing software developer difficulty matching a tag associated with previously stored source code to be reused); paragraph 102, analyzer 107 notifies the software developer of the ranked relevant source code snippets by providing a list of the ranked relevant source code snippets, such as the top N ranked, where N is a positive integer number).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the struggle score teachings of Seshadri with the apparatus for determining computer readable code compliance teachings of Frenkiel in view of Bergen and Li, in order to determine that a user was having difficulty solving a particular code deficiency/vulnerability, and to provide assistance regarding possible solutions to any issues which the particular user was seemingly incapable of overcoming, thereby improving efficiency and shortening development time.

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.

Regarding the Double Patenting rejection:
	Applicant’s amendments have sufficiently distinguished the claims of the instant application from the claims of co-pending application No. 17/005,729 so as to render the Double Patenting rejection unnecessary at this time.  Therefore, the Double Patenting rejection is withdrawn.

Regarding the rejection of claims under 35 USC 102:
	Applicant’s arguments with regard to the 102 consist of the assertion that Frankiel does not disclose the amended features of claim 1.  However, a new ground(s) for rejection is provided above which does teach this additional subject matter, as added by amendment.
	Applicant’s arguments regarding claims 11 and 19 are similar to those regarding claim 1 and are therefore responded to in a similar way.
	Applicant’s remaining arguments relate to the dependent claims being allowable due to depending on an allowable base claim.  However, as shown above, the base claims are not allowable.

Regarding the rejection of claims under 35 USC 103:
	Applicant argues that none of the recited secondary prior art of record corrects the deficiencies of Frankiel.  However, as above, a new ground(s) for rejection is provided which does teach the additional subject matter, as added by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491